JOHN M. WALKER, JR., Chief Judge, and JOSÉ A. CABRANES, Circuit Judge,
dissenting.
We agree in full with Judge Jacobs’ dissenting opinion. We write separately to emphasize and explain that it is the opportunity of en banc review that frees us from the Circuit precedents that compelled us in previous cases to apply the statute that we now would hold unconstitutional on its face. See United States v. Rybicki, 287 F.3d 257 (2d Cir.2002); United States v. Handakas, 286 F.3d 92 (2d Cir.2002). Indeed, in the Handakas opinion, which one of us joined, the panel noted that it was Circuit precedent that compelled application of the “honest services” amendment to the wire and mail fraud statute, 18 U.S.C. § 1346, and stated that “[i]f we were the first panel attempting to discern the meaning of the phrase ‘honest services’ in § 1346, we would likely find that part of the statute so vague as to be unconstitutional on its face.” 286 F.3d at 104. And in the Rybicki opinion, which one of us authored and the other joined, we “agree[d] fully” with that observation of the Handakas panel, while noting that we were “bound by this court’s precedents upholding convictions under § 1346 that involved schemesf] like the one at issue here.” 287 F.3d at 263-64. It is well settled that a panel of this court is “ ‘bound by a decision of a prior panel unless and until its rationale is overruled, implicitly or expressly, by the Supreme Court or this court en banc.’ ” BankBoston, N.A. v. Sokolowski, 205 F.3d 532, 534-35 (2d Cir.2000) (per curiam) (quoting United States v. Allah, 130 F.3d 33, 38 (2d Cir.1997)); see also United States v. Santiago, 268 F.3d 151, 154 (2d Cir.2001).
Now, on en banc review, we have the freedom to revisit the larger question of the facial vagueness of § 1346, and we are no more compelled to follow the Circuit precedents dictating our holdings in Ry-bicki and Handakas than we are compelled to follow the holdings of those two opinions themselves. Accordingly, we respectfully dissent for the reasons cogently stated by Judge Jacobs.